Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2011 Commission File Number: 001-31994 Semiconductor Manufacturing International Corporation (Translation of registrant’s name into English) 18 Zhangjiang Road Pudong New Area, Shanghai 201203 People’s Republic of China (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: þForm 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: oYes þ No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Contents Contents Additional Information 2 Corporate Information 3 Chairman’s Statement 4 Chief Executive Officer’s Statement 5 Business Review 6 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Directors and Senior Management 19 Report of the Directors 25 Corporate Governance Report 64 Social Responsibility 77 Report by Management on Internal Control Over Financial Reporting 79 Report of Independent Registered Public Accounting Firm 80 Consolidated Statements of Operations 83 Consolidated Balance Sheets 84 Consolidated Statements of Equity and Comprehensive Income (Loss) 86 Consolidated Statements of Cash Flows 87 Notes to the Consolidated Financial Statements 89 Cautionary Statement for Purposes of The “Safe Harbor” Provisions of the Private Securities Litigation Reform Act of 1995 This annual report may contain, in addition to historical information, “forward-looking statements” within the meaning of the “safe harbor” provisions of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on SMIC’s current assumptions, expectations and projections about future events. SMIC uses words like “believe”, “anticipate”, “intend”, “estimate”, “expect”, “project” and similar expressions to identify forward-looking statements, although not all forward-looking statements contain these words. These forward-looking statements are necessarily estimates reflecting the best judgment of SMIC’s senior management and involve significant risks, both known and unknown, uncertainties and other factors that may cause SMIC’s actual performance, financial condition or results of operations to be materially different from those suggested by the forward-looking statements including, among others, risks associated with cyclicality and market conditions in the semiconductor industry, intense competition, timely wafer acceptance by SMIC’s customers, timely introduction of new technologies, SMIC’s ability to ramp new products into volume, supply and demand for semiconductor foundry services, industry overcapacity, shortages in equipment, components and raw materials, availability of manufacturing capacity and financial stability in end markets. Except as required by law, SMIC undertakes no obligation and does not intend to update any forward-looking statement, whether as a result of new information, future events or otherwise. 1 Contents Additional Information References in this annual report to: “2011 AGM” are to the Company’s Annual General Meeting scheduled to be held on around June 29, 2011; “China” or the “PRC” are to the People’s Republic of China, excluding for the purpose of this annual report, Hong Kong, Macau and Taiwan; “Company” or “SMIC” are to Semiconductor Manufacturing International Corporation; “EUR” are to Euros; “global offering” are to the initial public offering of our ADSs and our ordinary shares, which offering was completed on March 18, 2004; “HK$” are to Hong Kong dollars; “Jpy” are to Japanese Yen; “NYSE” or “New York Stock Exchange” are to the New York Stock Exchange, Inc.; “Rmb” are to Renminbi; “SEC” are to the U.S. Securities and Exchange Commission; “SEHK”, “HKSE” or “Hong Kong Stock Exchange” are to The Stock Exchange of Hong Kong Limited; and “US$” or “USD” are to U.S. dollars. All references in this annual report to silicon wafer quantities are to 8-inch wafer equivalents, unless otherwise specified. Conversion of quantities of 12-inch wafers to 8-inch wafer equivalents is achieved by multiplying the number of 12-inch wafers by 2.25. When we refer to the capacity of wafer fabrication facilities, we are referring to the installed capacity based on specifications established by the manufacturers of the equipment used in those facilities. References to key process technology nodes, such as 0.35 micron, 0.25 micron, 0.18 micron, 0.15 micron, 0.13 micron, 90 nanometer, 65 nanometer and 45 nanometer include the stated resolution of the process technology, as well as intermediate resolutions down to but not including the next key process technology node of finer resolution. For example, when we state “0.25 micron process technology,” that also includes 0.22 micron, 0.21 micron, 0.20 micron and 0.19 micron technologies and “0.18 micron process technology” also includes 0.17 micron and 0.16 micron technologies. References to “U.S. GAAP” mean the generally accepted accounting principles in the United States. Unless otherwise indicated, our financial information presented in this annual report has been prepared in accordance with U.S. GAAP. 2 Contents Corporate Information Registered name Semiconductor Manufacturing International Corporation (the “Company”) Chinese name (for identification purposes only) Registered office
